DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 9-15, 17, and 19-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) a  method for authenticating (claim 9 and dependents) and a method for programming (claim 21 and dependents).  These limitations under their broadest reasonable interpretation covers performance in the mind but for the recitation of generic computer components such as part of organizing human activity such as providing data.  That is, other than reciting “transponder”, “radio signal”, and “scanner” (claim 9), and memory (claim 21), nothing in the claim elements preclude the steps from practically being performed in the mind, as the claims encompass a user performing such steps, aside from their implementation using generic computer components.  The mere nominal recitation of computer components does not take the claim limitation out of the mental process grouping.   
This judicial exception is not integrated into a practical application because the additional limitations are recited at a high level of generality and thus are no more than mere instructions to apply the exception using generic computer components.  Accordingly this does not integrate the abstract idea into a practical application because it does not pose any meaningful limits on its practice.
The additional element in the claim amounts to no more than mere instructions to apply the exception using a generic computer component. 	The same analysis applies here in 2B, i.e., mere instructions to apply an exception using a generic computer component cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. The claim is ineligible. 
Further, the examiner notes that the limitations drawn to the signature, analogous to encryption is generically cited, and in order to not be a mental step the limitations should be involving “… a several-step manipulation of data…”, Synopsys., 839 F.3d at 1148, 120 USPQ2d at 1481 (distinguishing the claims in TQP Development, LLC v. Intuit Inc., 2014 WL 651935 (E.D. Tex. Feb. 19, 2014)).  The dependent claims are rejected at least based on their dependency.
Re the newly added limitations, to claim 9, the Examiner note that the method steps are recited as retrieving data, retrieving data, and authenticating data.  The Examiner notes that such steps appear to be routine data gathering steps and a mental comparison based step.   Claim 22 as amended recites generating, and writing data.  This again is drawn to routine data gathering and data processing as part of providing data.  It can also be seen as computerization of a mental process.  In both claims, limitations drawn to the type of data just are describing the type of data used in the abstract idea.   
The dependent claims remain rejected at least based on their dependency and because they only specify details of the abstract idea such as related to the data or other routine data gathering/ processing steps of the abstract idea.
Simply put, the method of claim 9 specifically has step of retrieval of data, retrieval of data, authenticate with a public key, which merely appears to the Examiner as two data gathering steps and mental comparison step/math  (public key cryptography/ encryption) which absent additional elements providing a practical application beyond generic computer devices, still appears an abstract idea to the Examiner
Appropriate correction is requested.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 5, 7-12, 14-15, 17, and 19-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ngai et al. (US 20050289083) in view of Huther (US 20100039268).
Re claim 1, Ngai et al. teaches: an RFID transponder (RFID transceiver is implicit), a memory comprising a UID (1020 wherein read only memory is an obvious expedient for security of the UID);  memory comprising a default RFID telegram for product information (paragraph [0030]+ wherein  it would have been obvious to be field programmable to allow for the manufacturer/ product data to be written), wherein transmitting product data in response to a read is conventional in the art; an encrypted signature of the product data and the UID (1040/1150).  Paragraph [0030]+ teaches the use of a manufacturer private key and therefore a public-private key encryption scheme is an obvious expedient for security and acceptability.  The transponder transmits the encrypted signature (its read) (paragraph [0034]+).
The Examiner notes that though silent to animal identifying data, the type of data is not patentably distinguishing as it is not functionally related to the substrate.  As the prior art teaches product data, the type of data is not patentably distinguishing.
Nonetheless, Huther teaches RFID tags in compliance with ISO 11784/ 11785 but says the transponder is not restricted to such use and can be used for non-animal applications including spectacles, watches, mobile phone, cars, motorcycles, buildings, street posts, etc.
Prior to the effective filing date it would have been obvious to combine the teachings in order to have a particular RFID application for animals, as the type of data does not appear to limit the type of encryption/ authentication of tags as it pertains to security of tags, and the use of the prior art teachings for animal tag data would appear to still provide expected results as the type of data does not appear to be critical to the prior art structures.
Re claim 5, the Examiner notes that the type of data is not patentably distinguishing.  Paragraph [0030]+ teaches different types of data which reads on 2 or more data types.  
Re claim 7, though silent, passive transponders are an obvious expedient in the art for reduce cost/ complexity for not having a power supply.
Re claim 8, the Examiner notes that using the transponder in a collar tag is an intended use of the device which is not patentable.  It would have been obvious to use for a collar tag for such animal based inventory/ tracking applications as known in the art.
Re claim 9, the limitations have been discussed above.
Re claim 10, the UID code is read by the reader, as known in the art.  Though silent to saying an independent third party, the Examiner notes that UID of RFID are routine and conventional written/ programmed during manufacture, such as by an independent third party.  Further, the type of party is not germane to the structure of the RFID itself and therefore a UID written is not defined by the party which writes it.
Re claim 11, the authentication is interpreted as computationally as its done by the electronic system.
Re claim 12, the Examiner has interpreted that reading of that transponder involves retrieving the data prior to it be sent (data is first fetched/ obtained so it can be sent).
Re claims 14-15, as discussed above, data is receiving in response to signals from the scanner/ reader.  The signature is sent as it is read out.
Re claim 17, the transponder is interpreted as being validated through the authentication of the signature as discussed above.
Re claim 19, as discussed above, Huther teaches tags for animal applications wherein it is obvious to have to tag with an animal as such tags are worn/ with the animal as per FIG. 1 and animal tagging (paragraph [0039]+), which obviates the tag with the animal during retrieval as to identify and authenticate. 
Re claim 20, as discussed above, the type of data contained is merely seen as not functionally related to the substrate and not patentably distinguishing.  Nonetheless, as Huther teaches animal tags (ISO 11784/11785) it is well known and conventional in such data structure to have an animal code, identification code, etc., which are for identifying the animal, and thus is an obvious expedient as an intended use of a tag to identify
Re claim 21, the limitations have been discussed above.  
Claim(s) 1, 5, 7-12, 14-15, 17, and 19-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ngai et al. (US 20050289083) in view of Huther (US 20100039268) and Mihcak et al. (US 20060269062).
Re claim 1, Ngai et al. teaches: an RFID transponder (RFID transceiver is implicit), a memory comprising a UID (1020 wherein read only memory is an obvious expedient for security of the UID);  memory comprising a default RFID telegram for product information (paragraph [0030]+ wherein  it would have been obvious to be field programmable to allow for the manufacturer/ product data to be written), wherein transmitting product data in response to a read is conventional in the art; an encrypted signature of the product data and the UID (1040/1150).  Paragraph [0030]+ teaches the use of a manufacturer private key and therefore a public-private key encryption scheme is an obvious expedient for security and acceptability.  The transponder transmits the encrypted signature (its read) (paragraph [0034]+).  The product information is read in response to reads, as known in the art.  The encrypted signature is interpreted as based on the default telegram (data).
The Examiner notes that though silent to animal identifying data, the type of data is not patentably distinguishing as it is not functionally related to the substrate.  As the prior art teaches product data, the type of data is not patentably distinguishing.
Nonetheless, Huther teaches RFID tags in compliance with ISO 11784/ 11785 but says the transponder is not restricted to such use and can be used for non-animal applications including spectacles, watches, mobile phone, cars, motorcycles, buildings, street posts, etc.
Prior to the effective filing date it would have been obvious to combine the teachings in order to have a particular RFID application for animals, as the type of data does not appear to limit the type of encryption/ authentication of tags as it pertains to security of tags, and the use of the prior art teachings for animal tag data would appear to still provide expected results as the type of data does not appear to be critical to the prior art structures.
Mihcak et al. teaches such limitations (paragraph [0019]+ wherein the signing of the has is based on public key cryptography).
Prior to the effective filing date it would have been obvious to combine the teachings for security.
Re claim 5, the Examiner notes that the type of data is not patentably distinguishing.  Paragraph [0030]+ teaches different types of data which reads on 2 or more data types.  
Re claim 7, though silent, passive transponders are an obvious expedient in the art for reduce cost/ complexity for not having a power supply.
Re claim 8, the Examiner notes that using the transponder in a collar tag is an intended use of the device which is not patentable.  It would have been obvious to use for a collar tag for such animal based inventory/ tracking applications as known in the art.
Re claim 9, the limitations have been discussed above.  The signature is based on the telegram (data) and the telegram (data) is read by reading the tag as known in the art.
Re claim 10, the UID code is read by the reader, as known in the art.  Though silent to saying an independent third party, the Examiner notes that UID of RFID are routine and conventional written/ programmed during manufacture, such as by an independent third party.  Further, the type of party is not germane to the structure of the RFID itself and therefore a UID written is not defined by the party which writes it.
Re claim 11, the authentication is interpreted as computationally as its done by the electronic system.
Re claim 12, the Examiner has interpreted that reading of that transponder involves retrieving the data prior to it be sent (data is first fetched/ obtained so it can be sent).
Re claims 14-15, as discussed above, data is receiving in response to signals from the scanner/ reader.  The signature is sent as it is read out.
Re claim 17, the transponder is interpreted as being validated through the authentication of the signature as discussed above.
Re claim 19, as discussed above, Huther teaches tags for animal applications wherein it is obvious to have to tag with an animal as such tags are worn/ with the animal as per FIG. 1 and animal tagging (paragraph [0039]+), which obviates the tag with the animal during retrieval as to identify and authenticate. 
Re claim 20, as discussed above, the type of data contained is merely seen as not functionally related to the substrate and not patentably distinguishing.  Nonetheless, as Huther teaches animal tags (ISO 11784/11785) it is well known and conventional in such data structure to have an animal code, identification code, etc., which are for identifying the animal, and thus is an obvious expedient as an intended use of a tag to identify
Re claim 21, the limitations have been discussed above.  


Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument, as the Examiner has applied new art.  The 101 has been maintained for independent claims 9 and 21 and their dependents as discussed above, because the limitations to the method claims are data gathering and comparison steps that are not significantly more.  The method of claim 9 specifically has step of retrieval of data, retrieval of data, authenticate with a public key, which merely appears to the Examiner as two data gathering steps and mental comparison step/math  (public key cryptography/ encryption) which absent additional elements providing a practical application beyond generic computer devices, still appears an abstract idea to the Examiner.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL I WALSH whose telephone number is (571)272-2409. The examiner can normally be reached 7-9pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Paik can be reached on 571-272-2404. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DANIEL I WALSH/     Primary Examiner, Art Unit 2876